Citation Nr: 0618251	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  00-22 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1. Entitlement to service connection for thoracolumbar strain 
and cervical ligamentous strain.

2. Entitlement to service connection for a headache disorder, 
to include as due to an undiagnosed illness.

3. Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

4. Entitlement to a rating in excess of 10 percent for asthma 
prior to July 22, 2002.

5. Entitlement to a rating in excess of 30 percent for asthma 
from July 22, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1987 to August 1991, including service in Southwest 
Asia during the Persian Gulf War.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating decision by the Phoenix, Arizona VARO.  The March 
2000 rating decision in pertinent part granted service 
connection for asthma, rated 10 percent effective from 
December 30, 1998 (date of claim).  A November 2002 rating 
decision increased the rating for asthma to 30 percent, 
effective July 22, 2002.  The veteran has not expressed 
satisfaction with the increased "staged", "initial" 
rating, and both "stages" of the rating remain on appeal.  
AB v. Brown, 6 Vet. App. 35 (1993).  A videoconference 
hearing was held before the undersigned in October 2003.  At 
the hearing the veteran withdrew several additional issues 
that had been developed for appellate review.  In April 2004 
the remaining issues were remanded for further development.  
The veteran's claims file is now under the jurisdiction of 
the Seattle, Washington RO.  



FINDINGS OF FACT

1.  The veteran served in Southwest Asia during the Persian 
Gulf War.

2.  A chronic thoracolumbar or cervical spine disorder was 
not manifested in service, and the preponderance of the 
evidence is against a finding that the veteran's current 
thoracolumbar strain or cervical ligamentous strain is 
related to service or complaints noted therein.

3.  A headache disorder was not manifested in service and the 
preponderance of the evidence is against finding that the 
veteran's diagnosed tension headaches are related to service.  

4.  A verified stressor in service is not shown; diagnoses of 
PTSD of record are based on unverified stressors (including 
an event unrelated to service).

5.  Prior to September 22, 2000, the veteran's asthma was 
manifested by FEV-1 of 95 percent of predicted and FEC-1/FVC 
of 75 percent, and requiring intermittent use of an inhaler; 
it did not require daily inhalation or oral bronchodilator 
therapy or inhalational anti-inflammatory medication, monthly 
visits with a physician for treatment of exacerbations, or 
intermittent courses of systemic (oral or parenteral) 
corticosteroids.

6.  From September 22, 2000, the veteran's asthma has been 
manifested by pulmonary function studies showing FEV-1 in the 
range of 56-70 percent of predicted; it has not required 
monthly visits for treatment of exacerbations or intermittent 
courses of systemic corticosteroids.


CONCLUSIONS OF LAW

1.  Service connection for thoracolumbar and cervical 
ligamentous strain is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2005).
2.  Service connection a headache disorder, to include as due 
to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2005).

3.  Service connection for a variously diagnosed psychiatric 
disorder, to include PTSD, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

4.  The veteran's current 30 percent "staged" rating for 
asthma warrants an earlier effective date of September 22, 
2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.97, Diagnostic Code (Code) 6602 (2005).

5.  A rating in excess of 30 percent for asthma is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.97, Code 6602 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Two April 1999 letters (prior to the decision on appeal) 
provided the veteran notice as it pertained to his service 
connection claims (medical and nonmedical evidence that would 
be relevant to his claims).  Significantly, the initial 
adjudication in this matter preceded enactment of the VCAA.  
In Pelegrini, supra, the U.S. Court of Appeals for Veterans 
Claims (Court) held that where notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing the notice prior to the initial adjudication; 
instead, the claimant had the right to timely content-
complying notice and proper subsequent VA process.  The 
veteran was provided further notice via January 2001, April 
2004, July 2005, and October 2005 correspondence from the RO 
that advised him of his and VA's responsibilities in the 
development of the claims, to submit any pertinent evidence 
in his possession (at p. 2 in each letter), and of evidence 
needed to support his claims (medical reports showing the 
disability in service and after service, and a medical 
opinion linking the two; and evidence that his service-
connected disability was worse).  The November 2002 rating 
decision and a November 2002 statement of the case advised 
the veteran of the basis for the "staged" increase in the 
rating for asthma.  The claims were readjudicated after the 
veteran received all notice necessary for his effective 
participation in the adjudication process, and after he had 
ample opportunity to respond.  While he was not provided 
notice regarding ratings or effective dates regarding the 
instant claims seeking service connection (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he is 
not prejudiced by lack of such notice, as such notice becomes 
significant only with a grant of service connection.  The 
veteran is not prejudiced in this decision by any technical 
notice timing or content defect that may have occurred along 
the way, nor has it been so alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
was advised more than once to submit more specific 
information regarding his claimed stressors (with respect to 
the PTSD claim), but he has not responded with additional 
information.  He has not identified any further pertinent 
records that remain outstanding.  VA's duty to assist is also 
met.  It is not prejudicial to the appellant for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).    

II. Factual Background

The veteran's service enlistment examination does not include 
any complaints, findings, or diagnoses related to the 
thoracolumbar or cervical spine, headaches, or psychiatric 
problems.  In June 1991, he was seen for complaints of a 
three-month history of neck and back pain that began when he 
was in the Persian Gulf.  He denied any history of neck or 
back trauma.  He reported that he went to a chiropractor 
while on leave and was told that he had a spine curvature and 
pinched nerves of the neck.  The veteran waived a service 
separation examination.

In January 1998, the veteran's employer referred him to VA 
for evaluation and treatment.  Most of the record refers to a 
history of alcohol use.  The diagnoses were alcohol 
dependence and rule out substance induced mood disorder vs. 
major depression.  September 1998 VA hospitalization records 
reflect the veteran was hospitalized for substance abuse.  He 
reported a history of alcohol abuse since age 12.  On 
physical examination, he did not have headaches, neck pain, 
or back pain.  There was full range of motion of the neck and 
back, and the contour of the back was normal.  In December 
1998, the veteran complained of a five-day history of severe 
migraine headaches and of neck pain.  Examination revealed 
muscle tightness in the scapula area. The impressions were 
headaches with mixed features that were mostly tension in 
nature and depression/PTSD vs. chronic muscle strain.

On a March 1999 Persian Gulf Registry examination, the 
veteran reported having headaches since 1992.  He indicated 
that they occurred 10-15 times a week and lasted anywhere 
from minutes to hours.  They were described as frontal, 
bitemporal, occipital, bilateral, and sometimes disabling.  
They included constant pain and photophobia.  He indicated 
that he had trouble sleeping and nightmares for several years 
some of which was related to "getting gassed, nerve agents" 
in the Persian Gulf.  He reported a personality change over 
the past few years.  He was easily stressed, withdrawn, 
avoided people at times, and experienced depression.  The 
assessments included mild undiagnosed illness with headaches, 
memory deficits, sleep disturbances, fatigue, personality 
changes, arthralgias, cough, palpitations; dysthymia, and 
chronic neck and thoracic pain, not otherwise specified 
(NOS).  

On May 1999 VA joints examination, the veteran reported that 
he began to have some low back and neck pain around 1992 or 
1993.  He reported headaches located in the right side of his 
forehead and face occurring about once or twice-a-month.  He 
denied neck or low back injury.  Examination revealed slight 
tenderness of the musculature at the thoracolumbar junction.  
X-rays of the cervical and lumbar spine were normal.  The 
impression was thoracolumbar strain and cervical muscular 
and/or ligamentous strain.

On May 1999 VA psychiatric examination, the veteran's primary 
complaint was depression, which he reported began in 1992.  
He reported that he had no history of psychiatric treatment 
on active duty.  The examiner indicated that there was an 
October 1998 record that contained a diagnosis of depression.  
Other records in October and December 1998 reflected 
hospitalization for suicidal ideation and outpatient 
treatment for alcohol dependence and dysthymic disorder.  The 
diagnosis was dysthymic disorder.  

On May 1999 VA neurological examination, the veteran 
complained of fatigue, migraines, memory loss, depression, 
and alcohol abuse (status post detoxification).  He reported 
a six to seven year history of headaches that frequently 
began as neck pain that eventually spread to involve the 
head.  The headaches lasted about one hour and occurred once 
every two weeks.  A milder form of headache reportedly 
occurred two to three times a day.  These headaches were 
described as nagging pressure type headaches that lasted from 
two to three hours.  He denied having nausea, vomiting, or 
aura, but indicated that he had occasional photophobia and 
phonophobia.  The impression included primarily tension type 
headaches.  

A June 1999 VA neuropsychological evaluation reflects that 
the veteran's electronic records were reviewed.  The 
neuropsychologist indicated that MMPI resulted in an invalid 
profile due to endorsements in all clinical scales that could 
represent a call for help or a motivation for secondary gain.  

A July 2000 VA psychiatric history and assessment reflects 
that the veteran reported seeing a lot of dead bodies in the 
Persian Gulf and of being exposed to burning oil wells.  His 
military occupational specialty was diesel mechanic.  He 
reported that his first psychiatric treatment was at age 10, 
after his brother committed suicide, and lasted for a year.  
He then had therapy at age 13 that lasted for a year.  He 
reported that from age 8 he had a stepfather who was 
physically and emotionally abusive.  The provisional 
diagnosis was severe, chronic PTSD and BAD II - depressed.  
The examiner noted that the veteran had childhood trauma and 
trauma in service.  

An October 2000 private evaluation for disability benefits 
notes that there were no records for review and that history 
was obtained from the veteran.  He complained of depression, 
PTSD, and Gulf War Syndrome.  He reported current treatment 
for bipolar disorder with depression, sleep disturbance, 
nightmares of his brother's suicide and combat, non-waking 
flashbacks, and PTSD.  The psychologists commented that the 
veteran's PTSD apparently resulted from seeing his brother 
commit suicide rather than from military experiences.  He was 
treated for obsessive-compulsive disorder at age 9 and no 
longer exhibited symptoms.  The psychologist indicated that 
the veteran had significant anxiety disorder symptoms, mood 
disorder symptoms, and a history of psychosis and 
suicidality.  The impression was mood disorder (NOS), 
schizoaffective disorder, panic disorder with some 
agoraphobia, and history of alcohol abuse in sustained 
partial remission.

VA medical records from January 2001 to May 2004 report 
additional treatment, complaints, and diagnoses.  In January 
2002, the veteran reported headaches thought to be tension 
headaches and neck pain.  The veteran indicated that he did 
not think he had bipolar disorder because he only had low 
periods and no highs.  The assessment included neck pain with 
radicular symptoms, rule out osteoarthritis; depression; and 
migraine history, questionable, secondary to 
osteoarthritis/neck strain.  In June 2002, the veteran 
complained of chronic, intermittent low back and neck pain 
that he indicated was related to work done in the military.  
He also reported occasional headaches.  Inpatient addiction 
treatment records from May and June 2002 show diagnoses of 
alcohol dependence, PTSD, and bipolar disorder.  In June 
2002, the veteran was admitted to a VA domiciliary for 
substance abuse.  He reported re-experiencing trauma related 
to combat experiences in the Persian Gulf.  August 2002 
progress notes reflect that the veteran reported a back 
injury in service with recurrent, short-lived problems.  The 
assessment was chronic low back pain with exacerbation.  
Psychological testing that same month notes the veteran 
reported that one of his brothers committed suicide by 
asphyxiating himself in the car.  He reported that he found 
his brother's body and heard a tape recording of the suicide 
message left by his brother.  This event was never discussed, 
and he was sent to school the next day.  Shortly thereafter, 
he developed obsessive-compulsive disorder, his grades 
dropped dramatically, and he became a loner.  He was sent for 
psychiatric treatment at age 11 and began drinking at age 12.  
As for his military service, the veteran reported that he 
experience SCUD missile attacks in the Persian Gulf and 
described his time there as "gruesome and traumatic".  The 
impression was major depressive disorder, PTSD, and alcohol 
dependence.  The psychologist commented that the veteran 
likely experienced a chronic PTSD response to events from his 
past (including childhood and Persian Gulf), and that the 
veteran may have a long-standing dysthymia or depressive 
personality style.

At an October 2003 videoconference, the veteran testified 
that he had to wear full chemical gear suits in the Persian 
Gulf and that he saw a lot of action.  He claimed he had PTSD 
from seeing a lot of dead Iraqi soldiers.  He believed that 
his neck and back pain were due to being thrown around while 
riding in a truck without shocks that was going 50 miles per 
hour on a bumpy road in order to catch up to a convoy.  He 
stated that he began to get minor headaches after being in 
the Persian Gulf about three or four months.  They became 
increasingly worse and turned into migraine headaches.  He 
believed the headaches were due to his back and neck pain.

On October 2004 VA examination, the veteran's files were 
reviewed and summarized by the physician.  Based on the 
record, it appeared that the veteran had a diagnosis of 
tension type headaches.  The physician commented that the 
only evidence that was even mildly supportive of a nexus 
between current disability and service was a June 1991 
service record in which the chief complaint noted was back 
pain.  At that time, the veteran reported that a chiropractor 
he saw while on leave told him that he had a spinal curvature 
and pinched nerves of the neck.  The physician added that 
this might support a cervicogenic type headache process, but 
it would not support there being a nexus between tension or 
migraine type headaches and service.  He concluded that there 
was no new information that would change the prior 
conclusion.  The opinion was that the headaches could not be 
determined to be more probable than not related to service or 
having been occurred during military enlistment.

On May 2005 VA psychiatric examination, the claims files were 
reviewed and summarized by the psychologist.  The veteran 
reported current symptoms of anxiety and depression.  He 
reported dependency on alcohol to "feel numb", intrusive 
thoughts, recollection of Persian Gulf experiences, and panic 
attacks.  The traumatic events the veteran reported were the 
death of his brother in 1979 that continued to impact him, 
compounded by traumatic experiences in the Persian Gulf.  The 
diagnoses were PTSD, depression (NOS) secondary to PTSD, 
panic disorder with agoraphobia secondary to PTSD, and 
alcohol dependence in partial remission.  He opined that two-
thirds of the veteran's current psychological distress was 
due to the loss or his brother and seeing the body and one-
third was attributable to traumas reported to have occurred 
while in the Persian Gulf.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

As an initial matter, the Board notes that the veteran has 
claimed that his thoracolumbar, cervical, headache, and 
psychiatric disorders are related to his service in the 
Persian Gulf.  Compensation may be paid to any Persian Gulf 
War veteran "suffering from a chronic disability resulting 
from an undiagnosed illness (or combination of undiagnosed 
illnesses)."  These may include, but are not limited to, 
muscle pain, joint pain, neurologic signs or symptoms, and 
symptoms involving the respiratory system.  The chronic 
disability must have manifested either during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(b).   

As the record shows that the veteran served in the Southwest 
Asia Theater of operations during the Persian Gulf War, he is 
entitled to consideration of the presumptive provisions of 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, the clinical 
diagnoses assigned for the veteran's psychiatric, headache, 
and cervical and thoracolumbar disabilities (thoracolumbar 
strain, cervical muscular/ligamentous strain, tension 
headaches, and dysthymic disorder and PTSD) remove these 
entities from the purview of the "undiagnosed illness" 
presumptive provisions.  Each is a known diagnostic clinical 
entity.

Regarding the claims seeking service connection for cervical 
and thoracolumbar disabilities, the veteran has met the 
initial threshold requirement of a showing of current 
disability.  Furthermore, service medical records do reflect 
complaints of neck and back pain a couple of months prior to 
separation.  As the veteran waived a separation examination, 
and as the first postservice medical records pertaining to 
back and neck disability are in May 1999, the evidence does 
not show the complaints in service persisted or represented 
chronic disability.  In May 1999, the veteran reported an 
onset of back and neck pain in 1992 or 1993, which was after 
separation from service.  To establish service connection in 
such circumstances there must be competent evidence that 
relates the current cervical/lumbar disability to service 
(and specifically the complaints noted therein, as the record 
does not reflect any other possibly related event or injury).  
The only competent (medical) evidence as to whether there is 
a nexus between the current neck/back disability and the 
complaints in service is the opinion of a VA examiner to the 
effect that they are not related.  There is no competent 
(medical) evidence to the contrary.  The veteran's belief 
that his current back and neck disorders are related to 
service/or trauma resulting from riding in trucks during his 
Persian Gulf service is not competent evidence.  He is a 
layperson, untrained in determining medical etiology.  See 
Espiritu, 2 Vet. App. 492, 495 (1992).  The preponderance of 
the evidence is against these claims.  Accordingly, they must 
be denied.

As for the veteran's headache disorder, headaches were not 
noted in service and postservice records first note the 
veteran's complaints of headaches in December 1998.  (A March 
1999 examination reflects that the veteran reported an onset 
of headaches in 1992, after separation from service.)  
Despite the veteran's references to his headaches as 
migraines, the clinical diagnoses for the headaches indicate 
that they are tension-related.  The only opinions of record 
that specifically address the etiology of the veteran's 
headaches do not link them to service.  The January 2002 
assessment reflects that the veteran's headaches are 
secondary to his neck disorder, which is not service-
connected.  An October 2004 VA examiner, who reviewed the 
record commented that it contained evidence that only mildly 
supported a nexus to service, indicated that this would be on 
the basis that the veteran's headaches were a cervicogenic 
type process (i.e., related to a neck disorder).  Again, as a 
neck disorder is not service connected, secondary service 
connection on such basis is not for consideration.  38 C.F.R. 
§ 3.310.  Regardless, the October 2004 examiner's ultimate 
conclusion was that the headaches were tension headaches 
unrelated to service.  The veteran's beliefs that his 
headaches are somehow related to service or to a service 
connected disability are not competent evidence.  See 
Espiritu, supra.  The preponderance of the evidence is 
against this claim also, and it also must be denied.

Regarding the claim seeking service connection for a 
psychiatric disability to include PTSD, the record contains 
various diagnoses since 1998, including dysthymic disorder, 
depression, anxiety, and substance abuse.  On recent VA 
examination, the examiner indicated that the current 
diagnoses found (depression and panic disorder with 
agoraphobia) were secondary to the veteran's PTSD.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Here, a VA examiner attributed one-third of the current 
diagnosis of PTSD to psychic trauma in service and two-thirds 
to events surrounding the suicide of the veteran's brother (a 
private examiner attributed all of the veteran's PTSD to the 
suicide based solely of the history provided by the veteran).  
Significantly, it is not shown that the veteran engaged in 
combat with the enemy nor has he alleged such combat.  The 
record does not reflect any verified or verifiable stressor 
event in service, and the veteran has not responded to 
requests for more specific information to initiate the 
verification process.  Hence, it is not shown that the 
veteran was subjected to a specific stressor event in 
service, and the current diagnosis of PTSD is not based on a 
verified stressor event in service.  The legal criteria for 
establishing service connection for PTSD (i.e., those in 
38 C.F.R. § 3.304(f)) are not met, and service connection for 
PTSD is not warranted.  

As for psychiatric disability other than PTSD, there is no 
evidence that such disability was manifested in service, and 
no competent (medical) evidence that such disability might be 
related to service.   The preponderance of the evidence is 
against this claim.  Hence, it must also be denied.

III. Increased Rating

Factual Background

In February 1999, the veteran complained of a productive 
cough with greenish secretions, headaches, and mild sternal 
chest pain with cough.  The impression was asthma bronchitis.  
In June 1999, he complained of heavy wheezing and breathing 
difficulty on and off.  He used an Albuterol inhaler.  

On June 1999 VA examination, the veteran complained of 
shortness of breath and chronic cough that gradually worsened 
over the years.  His only treatment was an Albuterol inhaler.  
He denied having to go to the emergency room or being 
hospitalized, had not been treated with any known cortisone 
or Prednisone.  Examination of the chest and lungs revealed 
very diffuse inspiratory and expiratory rhonchi and a faint 
expiratory wheezing.  There were no moist rales.  Pulmonary 
function tests yielded results of FEV-1 95 percent of 
predicated after bronchodilator and FEV-1/FVC was 75.

September 22, 2000, pulmonary function studies showed FEV-1 
66 percent of predicted post-medication.  On October 2000 
private evaluation, the veteran complained of increasing 
dyspnea on exertion with wheezing and dry cough.  Pulmonary 
function studies yielded suboptimal results because the 
veteran coughed during the studies.  The examiner estimated 
that the veteran did not have severe obstructive disease, but 
might have moderate obstructive pulmonary disease.  

A January 2001 VA treatment record reflects that the veteran 
had wheezing.  There was no pleurisy, shortness of breath, 
hemoptysis, coughing, or sputum production.  Examination 
revealed minimal expiratory wheeze, bilaterally.  A March 
2001 VA treatment record indicates that the veteran continued 
to use inhalers for asthma, as needed, and that the asthma 
was stable.  

On July 2002 VA examination, the veteran reported that his 
asthma was worse than when it was first rated, approximately 
three or four years prior.  He complained of increased 
difficulty with shortness of breath and wheezing, and 
(rarely) chest pain.  He reported that wheezing and shortness 
of breath were constant and worsened with physical exertion.  
He used Albuterol, two puffs four times a day, and a steroid 
inhaler once each morning.  Pulmonary function tests revealed 
FEV-1 was 66.1 after bronchodilator and FEV-1/FVC was 65.

At an October 2003 videoconference hearing, the veteran's 
representative stated that the veteran was taking 
corticosteroids for asthma on a daily basis and that he was 
taking Albuterol and steroidal inhalers once a day.

February 2004 VA progress notes reveal that the veteran 
sought treatment, in part, for asthma.  He denied shortness 
of breath.  On examination, his lungs were not clear.  He had 
expiratory wheezes primarily posteriorly in the lower lobes.  
He had a slightly prolonged expiratory phase.  It was noted 
that the veteran refused to go on a steroid inhaler or a 
long-acting inhaler.  The examiner convinced the veteran to 
try an Azmacort inhaler.

On May 2005 VA examination, the veteran reported that he 
currently used a nebulizer (Triamcinolone) once a day.  When 
he did not use the nebulizer he used an Albuterol Inhaler 
once a day (about once a week).  He did not take any other 
oral medications for his asthma.  There was no history of 
respiratory failure, although the veteran did reported going 
to the hospital recently for an emergency nebulization.  On 
examination, expiratory wheezing after deep breaths and end 
inspiratory wheezing could be heard in the right and left 
lower lobes.  Breath sounds were somewhat distant, but there 
were no rales or rhonchi.  Pulmonary function tests revealed 
FEV-1 of 74.6 percent of predicted after the bronchodilator 
and FEV-1/FVC of 63 after the bronchodilator.  The examiner 
opined that the FAV-1/FVC was the more important factor to 
use in rating the disability.

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

Asthma is rated under Code 6602, which provides a 10 percent 
rating when there is FEV-1 of 71 to 80 percent of predicted, 
or FEV-1/FVC of 71 to 80 percent, or, intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
rating is to be assigned when there is FEV-1 of 56- to 70- 
percent predicted; or there is FEV-1/FVC of 56 to 70 percent, 
or; the disability requires daily inhalational or oral 
bronchodilator therapy, or; the disability requires 
inhalational anti-inflammatory medication.  A 60 percent 
rating is indicated when FEV-1 is 40- to 55-percent 
predicted, or; there is FEV-1/FVC of 40 to 55 percent, or; 
the disability requires at least monthly visits to a 
physician for required care of exacerbations, or; the 
disability requires intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted when there is FEV-1 less than 
40-percent predicted, or; there is FEV-1/FVC less than 40 
percent, or; there is more than one attack per week with 
episodes of respiratory failure, or; the disability requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno- suppressive medications.  38 
C.F.R. § 4.97.  

The RO assigned a staged rating of 10 percent for asthma from 
December 30, 1998, to July 21, 2002.  A 30 percent rating was 
assigned from July 22, 2002.

In considering the first "staged" i.e., 10 percent rating, 
the Board finds a 30 percent rating is warranted effective 
from the earlier date of September 22, 2000, based on 
pulmonary function studies on that date which met the 
criteria for such rating (Fev-1 in the 56-70 percent range).  
A higher rating is not warranted prior to that date because 
there were no earlier pulmonary function studies consistent 
with the criteria for a rating in excess of 10 percent, and 
other factors warranting the 30 percent rating were not 
shown.  There is no evidence that the veteran used an 
inhalational anti-inflammatory medication during this period.  
Likewise, while he used an inhaler as needed, daily 
inhalational or oral bronchodilator therapy is not shown to 
have been required.  

As for a rating in excess of 30 percent for the asthma, it is 
not shown that at any time during the appeal period (i.e., 
from the grant of service connection to the present) FEV-1 
was 40 to 55 percent of predicted on valid testing, that Fev-
1/FVC was 40 to 55 percent of predicted, that the disability 
required monthly physician visits for care of exacerbations, 
or that the disability required intermittent (at least 3 per 
year) courses of systemic corticosteroids.  While the 
veteran's representative alleges that the veteran frequently 
uses corticosteroids, systemic corticosteroid use in the 
frequency required for the next higher, 60 percent, rating is 
simply not shown by the medical evidence of record.  








ORDER

Service connection for thoracolumbar strain and cervical 
ligamentous strain is denied.

Service connection for a headache disorder is denied.

Service connection for variously diagnosed psychiatric 
disorder to include PTSD is denied.

A earlier effective date of September 22, 2000 is granted for 
the 30 percent "staged" rating for the veteran's asthma, 
but a rating in excess of 30 percent for the asthma is 
denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


